Citation Nr: 1515740	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-18 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from November 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.  The Veteran has waived Agency of Original Jurisdiction (AOJ) review of evidence submitted since the last adjudication of these issues. 

This decision in no way affects the temporary total rating assigned for PTSD from January 9, 2008 to February 29, 2008.  

The issue of entitlement to a TDIU is reasonably raised by the record and has accordingly been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1. The Veteran was exposed to significant noise from artillery fire and other sources during his military service.  

2. The Veteran has noise induced hearing loss and tinnitus; the only significant noise exposure demonstrated in the record is from the Veteran's military service.

3. Prior to February 17, 2011, PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

4. Beginning February 17, 2011, PTSD was productive of no more than occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2. The criteria for establishing service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. Beginning August 23, 2007, the criteria for a 50 percent evaluation of PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes 9411 (2014).

4. Beginning February 17, 2011, the criteria for a 70 percent evaluation of PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent the action taken herein below with respect to hearing loss and tinnitus is favorable to the Veteran, further discussion of VA's duty to notify and assist for these issues is not necessary.

The duty to notify was satisfied for the issue related to PTSD by a November 2007 letter.  The claim was last adjudicated in March 2010.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, post-service treatment records, private medical opinions, and lay statements.  During the appeal period, VA provided the Veteran with relevant examinations in June 2008 and October 2009.  The examiners reviewed the Veteran's claims file and considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

During the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additional evidence identified in the hearing was associated with the claims file.

As the Veteran has not identified any further evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.   

Service Connection for Hearing Loss and Tinnitus

The Veteran claims he experienced acoustic trauma while serving as an Army field artillery crewman, which resulted in hearing loss and tinnitus.  Service treatment records verify the Veteran has a combat related injury relating to firing a Howitzer cannon, and service personnel records verify that his military occupational specialty (MOS) was field artillery crewman.  The Board finds this MOS is consistent with significant in-service noise exposure.  

A July 2009 VA audiology examination reveals the Veteran has bilateral sensorineural hearing loss.  The examiner did not make a finding regarding tinnitus; however, tinnitus is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board accepts that the Veteran currently has tinnitus.  Additionally, the examiner was not able to link hearing loss to acoustic trauma from the Veteran's service because there was no audiology examination on separation from the Veteran's second period of service and prior audiology examinations were normal.  

During his hearing the Veteran testified that he did not have hearing loss or tinnitus prior to service but does remember having both while in Vietnam.  The Board has no reason to doubt the credibility of the Veteran's testimony.  In addition, in September 2007 a private physician diagnosed the Veteran with noise-induced hearing loss.  During the Veteran's July 2009 audiology examination he reported significant noise exposure in service, due to artillery, without the use of ear protection.  He denied recreational and occupational noise exposure.  

As the Veteran has been diagnosed with noise-induced hearing loss, and has reported that he first noticed a decrease in hearing during service, which was the only time he was exposed to significant noise, the Board finds that the evidence supports a finding that the Veteran's current hearing loss had its onset in service.  Thus, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303.  Regarding tinnitus, the Veteran has credibly asserted that this disability, a chronic disease (organic disease of the nervous system) capable of lay observation, onset during service and is still present.  See Charles, 16 Vet. App. 370.  As such, service connection is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, No. 13-0540, __ Vet. App. __, 2015 WL 510609 (Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Increased Evaluation for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, there are two stages applicable to this appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  This Diagnostic Code addresses PTSD, however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

In an August 2007 statement the Veteran reported that his PTSD interfered with his sleep and he was therefore exhausted from lack of sleep, and that he becomes enraged by minor things and has thrown things during outbreaks.  He noted he had problems with startle reflex, hopelessness, and despair.  He further reported wishing often that his life would end.  He also reported losing interest in many of the things he once loved.  He reported having no social life for a considerably long time.  At this time, the Veteran was employed.  Except for his wife, he preferred to be alone.

In September and October 2007 treatment records, the Veteran reported that his anger was causing problems at work. The Veteran endorsed PTSD symptoms of depression, isolation, anger, nightmares, anxiety, and hyper-startle response. The Veteran denied suicidal ideation at that time.  Veteran reported no interest in hobbies of playing the guitar, wood working, and gardening.  He reported that his sleep had improved to about eight hours a night since a recent change in medications.  GAF scores assigned during this period were 50 to 55.

From January 9, 2008 to February 29, 2008, the Veteran was admitted to an eight week VA PTSD domiciliary program.  During this period, the RO assigned the Veteran a 100 percent disability evaluation under 38 C.F.R. § 4.29.

The report of a June 2008 VA examination indicates the Veteran was not socializing; however, he would play on his computer a great deal, talk with his wife, and care for his flower garden.  On examination, the Veteran was clean and casually dressed.  His psychomotor activity was spontaneous and he was cooperative and attentive towards the examiner.  Affect was appropriate and mood was good.  Attention was intact and the Veteran was oriented to person, place, and time with unremarkable thought process and content.  There was no suggestion of delusions or hallucinations, nor was there inappropriate behavior or obsessive/ritualistic behavior.  The Veteran interpreted proverbs appropriately.  He reported no panic attacks, suicidal thoughts, or homicidal thoughts.  The Veteran reportedly had average intelligence, understood he had a problem, and understood the outcome of behavior.  Impulse control was good and there were no episodes of violence.  The Veteran had no problems with activities of daily living and had the ability to maintain minimum personal hygiene.  Memory was normal.  The Veteran was employed.  

The examiner diagnosed PTSD and assigned a GAF score of 65.  According to the examiner, the Veteran had few things that he enjoys and had less interest in leisure activities.  He did not socialize but did get along with his wife.  There were deficiencies in mood but not in judgment, thinking, family relations, or work.  PTSD was not productive of reduced reliability and productivity.  According to the examiner, the Veteran's PTSD was productive of occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  

An October 2009 VA examination report noted that the Veteran retired in 2009 because he could no longer handle the stress of working.  The Veteran reported working in his garden and little or no socializing.  A history of suicide attempts in 1980 and 1985 was noted.  On mental status evaluation the Veteran was clean and casually dressed with unremarkable psychomotor activity.  Speech was unremarkable and he was cooperative towards the examiner.  Affect was normal and mood was good.  Attention was intact and the Veteran was oriented to person, time, and place with unremarkable thought process and content.  There was no suggestion of delusions or hallucinations.  Intelligence was average.  The Veteran understood that he had a problem and the outcome of behavior.  There was no inappropriate behavior.  Impulse control was fair with no episodes of violence.  The Veteran did not interpret proverbs appropriately.  There were no reports of panic attacks, suicidal thoughts, or homicidal thoughts.  The Veteran was able to maintain minimum personal hygiene and had no problems with the activities of daily living.  Memory was normal.  The Veteran had trouble sleeping, exaggerated startle response, nightmares, depression, flashbacks, and loss of interest in things.  The Veteran retired in 2009, reportedly because he could no longer handle the stress of his job.  

The examiner diagnosed PTSD and assigned a GAF score of 60.  According to the examiner, the Veteran was becoming more withdrawn with not working.  He did still relate to his wife.  He had very few interests and did not socialize.  The examiner reported that the Veteran was very stressed at work and decided to go for early retirement because he could not handle the stress further.  

A May 2009 VA suicide screen was negative.  

On February 17, 2011, records show the Veteran was admitted to the emergency room due to suicidal ideation.  The record shows the Veteran was not sleeping well and was crying sometimes.  The Veteran reported having very serious problems with anger, such as waking up in a rage and tearing everything up.   The Veteran denied the presence of any audiovisual hallucinations at that time.  As the Veteran became very loud and verbally abusive with staff, police were contacted to help should he become violent.  

During a May 2011 private psychological evaluation, the Veteran reported problems with concentration and feelings of irritability.   He also noted that he tends to be preoccupied with thoughts or ideas which he cannot seem to push out of his mind and which seem beyond his voluntary control.  He further reported that sometimes he hears voices talking when no one else is around.  He reported work absences for the three to four years prior to his 2009 retirement because of the stress from "working with Asians."  As self-reported, when the Veteran could no longer continue to respond to the demands of his federal employment and his phobic response to the "Asians," he prematurely retired.  According to the Veteran, since his retirement he has become more and more withdrawn and self-isolating.  He experiences intermittent periods of severe depression, anxiety, and rage.  Cognitive testing revealed there were no suggestions of any cognitive deficits that would affect the Veteran's day to day functioning or his adaptive ability.  The report stated that the sentence completion test indicated rather concrete thinking.  The report also indicated that the Veteran has frequent suicidal ideation, but he denied any immediate intent, referencing the negative impact it might have upon his wife.  
The examiner concluded that the Veteran presented with gross impairment in his thought processes and communications, persistent delusions concerning the Asians, grossly inappropriate behavior, persistent danger to self or others (emergency room care), intermittent ability to perform activities of daily living and disorientation to time and place.  The examiner found that the Veteran should be considered a suicide risk.  The examiner assigned the Veteran a GAF score of 36.

A June 2011 opinion rendered by a Vet Center social worker who had been treating the Veteran since April 2011 revealed that the Veteran frequently has difficulty getting out of bed in the morning and has continued feelings of agitation and severe depression with periodic suicidal ideation as well as other debilitating mood disturbances.  The opinion further stated that the hyper-arousal symptoms that the Veteran endorsed were frequent sleep disturbance, periodic night sweats, excessive irritability, explosiveness, frequent dissociative states, periodic flashbacks, and impairment in short-term memory resulting in a growing inability to follow through with simple instructions and tasks.  The opinion concluded that the Veteran is unlikely to be able to seek and sustain gainful employment.

Testimony at the December 2014 hearing revealed the Veteran avoiding social settings with three or more people and staying home unless it is absolutely necessary to go out.  Further, the testimony showed that Veteran hit his wife on occasions while sleeping, and would avoid her for days afterwards.  The Veteran testified that suicidal thoughts enter his mind, but he does not have plans to commit suicide.  The Veteran also testified that he retired from work because he frequently missed work for extended periods of time due to his PTSD symptoms.

After a review of the evidence of record, the Board finds that an evaluation of 50 percent is warranted for PTSD beginning August 23, 2007, and that an evaluation of 70 percent is warranted beginning February 17, 2011.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).

Doing so here shows that, prior to February 17, 2011, a 50 percent rating is warranted as the Veteran demonstrated disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships.  A higher 70 percent rating is not warranted as the record does not demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  In fact, the June 2008 examiner found that the Veteran had no problems with any of these areas except for mood.  Importantly, disturbances of mood are contemplated in the now assigned 50 percent rating.  

The Veteran routinely denied suicidal ideation during this time period.  During examinations the Veteran had normal speech, no suggestion of obsessional rituals, or reports of panic.  While the Veteran may have had some depression, there is no indication this affected his ability to function independently, appropriately, and effectively.  Notably, the Veteran reported good impulse control and behavior was normal on examination.  The Veteran was oriented at his examinations and there was no indication he neglected his personal appearance or hygiene.  While some difficulty with relationships is noted, an inability to establish and maintain effective relationships is not.  The Veteran had relationships with his wife and two of his children.  During this time, the Veteran did appear to have difficulty in adapting to stressful circumstances; however, when looking at this and the other symptoms during this period and their severity the Board finds that the overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity than occupational and social impairment with deficiencies in most areas.   

The Board acknowledges the Veteran's contentions that the June 2008 and October 2009 examinations were not adequate because the examiners were not prepared and stated incorrect facts with respect to the Veteran's combat experience.  As noted above, the Board has found these examinations to be adequate regarding the current symptomatology and severity, although the Board has taken the Veteran's contentions into consideration when reconciling the disability picture.

The disability picture changes on February 17, 2011 with the records of the Veteran's admission to the emergency room for suicidal ideation.  Thereafter, the record indicates the Veteran's problems with anger and rage escalated and suicidal ideation is generally present.  The Board finds this disability picture more nearly approximates a 70 percent evaluation because the severity of the symptoms are consistent with occupational and social impairment with deficiencies in most areas due to symptoms of suicidal ideation, near continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, and inability to establish and maintain effective relationships.  A higher 100 percent evaluation is not warranted.  

The Board is affording the May 2011 private psychological evaluation no probative weight as it included factual findings and statements that were facially inconsistent with the conclusion reached in the report.  For example, the report noted that the Veteran presented with gross impairment in his thought processes and communications, grossly inappropriate behavior, was a persistent danger to self or others, and had disorientation to time and place.  However, the report also noted that the Veteran was able to spend approximately ten hours in the clinic involved in the clinical interviews and testing, and the report found there was no cognitive deficiency upon testing and noted that the Veteran had no plans of acting on his suicidal ideation.  The Board recognizes that the psychologist notes in a parenthetical the February 2011 incident where the police were called for medical practitioner safety; however, there is no explanation of how this equates to persistent danger of harm to others.

In addition, the assigned GAF score - 36 - is not consistent with the conclusions of the examiner.  That score reflects either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  This is generally consistent with the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  In the May 2011 report, the psychologist reports gross impairment in communication which is generally assigned a GAF of 11 to 20, as well as persistent danger to self or others which appears to warrant a GAF of 1 to 10 (persistent danger of severely hurting self or others) or 11 to 20 (some danger of hurting self or others).  The findings in the report are not helpful in adjudication of this claim as the facial inconsistencies cannot be reconciled.

In this case, total occupational and social impairment is not shown.  The record indicates that the Veteran has a good relationship with his wife.  In addition, the probative evidence does not suggest that any of the demonstrative symptoms of a 100 percent rating for PTSD are present or any other symptoms of the type and degree contemplated by a total rating are present.  The Veteran has successfully communicated with examiners and abnormal behavior and disorientation have not been reported, there is no suggestion that he is persistently experiencing delusions or hallucinations, and while he has some suicidal ideation and rage he has not acted on these thoughts during the appeal period and there is no other probative evidence that he is a persistent danger to anyone.  The Veteran has not alleged and the evidence does not suggest that he does not keep up with his activities of daily living or his personal hygiene.  The Veteran has reported some short-term memory loss but nothing to the degree of forgetting names of close relatives, his occupation, or his own name.  In fact, after his May 2011 psychological evaluation, the private psychologist noted that the Veteran "seemed to be a relatively bright man with good recall of dates, military units in which he served and the circumstances of his injuries and stressors."

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there is simply no indication that any combination of the Veteran's service-connected disabilities rises to the level of an exceptional or unusual circumstance.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.

Beginning August 23, 2007, an evaluation of 50 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Beginning February 17, 2011, an evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran is in receipt of a temporary total disability rating for PTSD from January 9, 2008 to February 29, 2008.  He also has a 100 percent disability rating for coronary artery disease beginning August 31, 2010.  However, the rating period for PTSD at issue in this case goes back to the date service connection became effective, August 23, 2007.  During the appeal period there are times when the Veteran does not have a total rating; however, there is an indication that the Veteran may have been unemployable as a result of his PTSD during this period.  See 38 C.F.R. § 4.16 (2014).  For example, at the October 2009 VA examination the Veteran reported that he retired because he could no longer handle the stress of his job.  As such, that issue is remanded so that a retrospective medical opinion can be obtained regarding the effects on employability caused by the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to an appropriate physician for review.  The physician is asked to detail the effects on employment caused by the Veteran's PTSD, headaches, bilateral hearing loss, tinnitus, and residuals of left hand first metacarpal fracture, infectious mononucleosis, and left thigh laceration during the period from August 23, 2007 to August 31, 2010.  If the effects on employment fluctuate significantly during that period, the physician is asked to provide detail about the fluctuation.  

2. The record should then be reviewed again.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


